Citation Nr: 1329373	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acne 
and acne scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to July 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) that concluded new and material 
evidence had not been received to reopen claims of service 
connection for multiple sclerosis and acne and acne 
scarring.  

A June 2011 supplemental statement of the case reopened the 
claim of service connection for multiple sclerosis, 
addressing the matter de novo.  However, whether or not new 
and material evidence has been received to reopen a claim is 
a jurisdictional question that the Board must address.  If 
the Board finds that such evidence was not received, that is 
where its analysis must end.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed October 2000 Board decision denied the 
Veteran's claim of service connection for multiple 
sclerosis, based essentially on findings that it was not 
shown in service or for many years after service, and was 
not related to his service; an unappealed August 2005 rating 
decision declined to reopen the claim.  

2.  The evidence received since the August 2005 rating 
decision does not tend to show the Veteran's multiple 
sclerosis is related to service; does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for multiple sclerosis; and does not 
raise a reasonable possibility of substantiating the claim.

3.  An unappealed November 1973 rating decision (which 
reconsidered the Veteran's claim following the submission of 
additional evidence after a September 1973 rating decision) 
denied service connection for acne and acne scarring, 
essentially on the basis that such preexisted service and 
did not increase in severity in service.

4.  The evidence received since the September 1973 rating 
decision does not tend to show the Veteran has acne scarring 
that is related to service (i.e., did not pre-exist service, 
or did increase in severity therein); does not relate to the 
unestablished facts necessary to substantiate the claim of 
service connection for acne scarring; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for multiple sclerosis may not 
be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2012). 

2.  New and material evidence has not been received, and the 
claim of service connection for acne and acne scarring may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that in a 
claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) 
is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and 
assist in the development of the claims prior to the initial 
adjudication of his claims.  Letters dated October 2007 and 
August 2008 provided notice in accordance with Kent, and 
also explained the evidence VA was responsible for providing 
and the evidence he was responsible for providing.  These 
letters also informed the appellant of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records and pertinent post-
service treatment records have been secured.  The duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has 
not identified any pertinet evidence that remains 
outstanding.  VA's duty to assist is also met.  

Factual background

The Board has reviewed all of the evidence in the 
appellant's claims file and in Virtual VA.  Although the 
Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
each item of evidence submitted by the appellant or obtained 
on his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claims and what the evidence of 
record shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Historically, service connection for acne was denied by an 
unappealed rating decision in September 1973; the Veteran 
was notified of this determination by a letter dated the 
following month.  Service connection for multiple sclerosis 
has been denied on a number of occasions, including by a 
Board decision in October 2000.  An unappealed August 2005 
rating decision denied the Veteran's most reason attempt to 
reopen the claim, finding that new and material evidence had 
not been received.  The Veteran was notified of this 
decision and of his right to appeal by a letter dated in 
August 2005.

	Multiple sclerosis

The evidence of record at the time of the August 2005 rating 
action included the Veteran's service treatment records, 
private and VA medical records, the opinion of a VA 
physician, various medical articles, and the Veteran's 
testimony at a hearing.  

The Veteran's service treatment records show that in April 
1972 he was seen for mono caught in Thailand (and he was to 
see a medical officer for follow-up).  A test for mono the 
next month was negative.  In a May 1972 report of medical 
history, the Veteran reported dizziness or fainting spells.  
The physician's summary indicated that all positive answers 
had been evaluated by the medical examiner and findings were 
considered not disqualifying.  On June 1072 service 
separation examination, neurological clinical evaluation was 
normal.  

Private medical records show the Veteran reported numbness 
of his feet in April 1991.  The assessment was left foot 
bunion.  In May 1994, he related a 10-day history of 
progressive numbness, first involving the feet and extending 
to the knees.  The impression was sensory peripheral 
neuropathy.  The examiner indicated that demyelinating 
disease, such as multiple sclerosis should be ruled out.  

When seen by a private physician in October 1996, the 
Veteran reported the onset of his symptoms sometime between 
1992 and 1994 with numbness of the legs spreading up the 
body towards the groin.  

In March 1996, the Veteran was admitted to a private 
hospital for a possible acute attack of multiple sclerosis.  
It was noted he had an attack two years earlier with 
numbness of the left foot.  He was seen by a private 
physician at that time and magnetic resonance imaging and a 
spinal tap then were negative.  He recovered in two months 
and later, after a few months, had left sided weakness with 
some visual symptoms that resolved in two weeks.  The 
diagnosis was multiple sclerosis.  

In a statement dated in January 2000, a private physician, 
C.V. Timm, M.D., concluded, after reviewing medical records 
and the Veteran's history, that it was at least as likely as 
not that the Veteran's symptoms of multiple sclerosis began 
in service.  He stated that the weakness in his arms and 
legs, dizzy spells and blurry vision are some examples of 
the symptoms that were shown.  The physician stated that 
while there is no known cause for multiple sclerosis, the 
Veteran's exposure to hazardous chemicals might have been a 
possible contributing factor to the development of the 
disease.  

At a hearing before the Board in January 2000, the Veteran 
testified that his symptoms during service included fatigue, 
numbness of the legs, and loss of balance.  He asserted he 
fell from a ladder due to loss of balance.  He also stated 
he was hospitalized for symptoms that included instability, 
weakness in the arms and fatigue.  He claimed he had 
mononucleosis.  He maintained that his symptoms when 
multiple sclerosis was diagnosed were identical to those he 
experienced in service.  

In May 2000, a VA physician who reviewed the Veteran's chart 
opined that she did not find it likely that any event in 
service caused multiple sclerosis.  While there was a report 
of a negative "mono spot" test in May 1972, she found no 
documentation of prior treatment for mononucleosis.  She 
observed there was no documentation of symptoms consistent 
with multiple sclerosis until 1994.  Thus, the physician 
could not say it was likely that the Veteran's symptoms of 
multiple sclerosis began earlier.  She also noted that the 
article submitted by the Veteran was not from a peer-
reviewed journal.  She asserted there have been no peer-
reviewed publications supporting the hypothetical 
relationship of either the Epstein-Barr virus or any other 
specific pathogen to the development of multiple sclerosis.  
She indicated her opinion was based on a review of 
neurological textbooks and current neurological literature 
from peer-reviewed journals.  

An October 2000 Board decision denied the Veteran's appeal 
seeking service connection for multiple sclerosis based on 
findings it was initially manifested many years following 
service, and was unrelated to service.  The Veteran's 
subsequent attempts to reopen his claim were denied by the 
RO in May 2004 and August 2005 rating decisions.  He did not 
appeal the Board's October 2000 decision to the Court, or 
the RO determinations to the Board (or submit new and 
material evidence in the year following).  These decisions 
are final.  

Evidence received subsequent to the August 2005 rating 
action includes recent VA treatment records and various 
statements of the Veteran.  When seen in a VA outpatient 
treatment clinic in August 2004, the Veteran stated his 
multiple sclerosis began in 1972 with the onset of 
dizziness.  He asserted he was hospitalized at that time 
with complaints of weakness that resolved.  

In various statements, the Veteran reports that when 
multiple sclerosis was diagnosed, his symptoms included 
numbness and fatigue.  He claims he had similar symptoms in 
service.  




	Acne and acne scarring

The evidence of record at the time of the September 1973 
rating action consisted of the Veteran's service treatment 
records.   
 
In a report of medical history in June 1968, the Veteran 
denied skin disease.  While the skin was evaluated as normal 
on the entrance examination in June 1968, facial acne was 
noted.  The service treatment records show that the Veteran 
was hospitalized in June 1970 for an elective full face 
dermabrasion for correction of facial acne scars.  The 
diagnosis was acne scars of the face.  It was noted the 
condition had existed prior to service.  The Veteran was 
referred to the dermatology clinic in May 1971 with a long 
history of facial acne scars.  It was further noted that he 
had experienced a recurrence of his acne.  When seen in the 
dermatology clinic that month, it was noted that he had 
pitting, post-acne scarring.  Later in May 1971, he was 
hospitalized, and it was noted that he had had a Grade II 
papulopustular acne since age 17, and it had resulted in 
pitting scarring, most notable over the malar regions.  A 
dermabrasion was performed.  

A July 1972 report of medical history notes the Veteran's 
history of skin disease.  Under the physician's summary, it 
was stated that all positive answers had been evaluated by 
the medical examiner and were considered to be not 
disqualifying.  On the July 1972 discharge examination, a 
clinical evaluation of the skin was normal.  

The September 1973 rating decision denied the Veteran's 
claim of service connection for acne on the basis that it 
preexisted, and was not aggravated in, service.  The RO 
found that dermabrasions in service represented corrective 
or ameliorative procedures.

VA outpatient treatment records received subsequent to the 
September 1973 rating decision show the Veteran was seen in 
July 1973, when it was noted he had scar tissue on both 
cheeks due to dermatitis.  He was referred to the 
dermatology clinic with a notation he wanted dermabrasion 
for acne scars.  In August 1973, it was noted that he was 
being seen for acne of both knees, and that the acne was not 
severe.  
A November 1973 rating decision considered the VA outpatient 
treatment records, and determined that service connection 
was not warranted.  The Veteran did not appeal the November 
1973 rating decision (or submit new and material evidence in 
the year following).

Evidence received since the November 1973 decision consists 
of VA outpatient treatment records and the Veteran's 
statements.  The Veteran was seen for a skin rash on the 
knee in May 1992.  Psoriasis was noted.  He was seen for dry 
skin on the hands in October 2000.  A rash was not noted 
when he was seen for unrelated complaints in February 2008.

Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. 
App. 173 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 
117 (2010).  Furthermore, in determining whether this low 
threshold is met, VA should not limit its consideration to 
whether the newly submitted evidence relates specifically to 
the reason why the claim was last denied, but instead should 
ask whether the evidence could reasonably substantiate the 
claim were the claim to be reopened, either by triggering 
the Secretary's duty to assist or through consideration of 
an alternative theory of entitlement.  Id. at 118.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally 
requires evidence of: (1) a current disability (for which 
service connection is sought); (2) evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the claimed disability and the 
disease or injury in service.  See Shedden v, Principi, 381 
F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of 
war, and multiple sclerosis becomes manifest to a degree of 
10 percent or more within seven years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The medical records received in conjunction with the 
Veteran's attempt to reopen his claim confirm he has 
multiple sclerosis.  This evidence is redundant as it merely 
provides information that known at the time of the August 
2005 determination.  It was not then in dispute that the 
Veteran has multiple sclerosis.  The unestablished fact 
necessary to substantiate the Veteran's claim of service 
connection for multiple sclerosis was the matter of a nexus 
between such disability and service.  For newly submitted 
evidence to be material in such circumstances, it would have 
to tend to show that the Veteran's multiple sclerosis was 
manifested in service or within seven years following his 
discharge from service (in light of the presumptions 
afforded him under 38 U.S.C.A. § 1112).

While the recently received VA medical records are new, 
inasmuch as they were not previously of record, they are not 
material.  The records merely establish the Veteran has 
multiple sclerosis, and they do not address the etiology of 
his disability.  

No additional evidence received since the last prior final 
decision in this matter bears on the matter of a nexus 
between the Veteran's multiple sclerosis and his service.  
The current treatment records contain no information bearing 
on his matter.  The additional evidence does not pertain to 
an unestablished fact necessary to substantiate the claim of 
service connection for multiple sclerosis.  Accordingly, the 
additional evidence does not raise a reasonable probability 
of substantiating the claim and is not material.  Therefore, 
the claim may not be reopened.  

Regarding acne, contrary to the Veteran's assertions, acne 
was noted on his service entrance examination.  Thus, the 
presumption of soundness on entry in service does not apply.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Since there is no presumption of soundness in this case, the 
critical question is whether the additional evidence tends 
to establish that the Veteran's preexisting acne chronically 
increased in severity during service.

To support a finding of aggravation, the evidence must 
establish that the underlying disability underwent chronic 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a).

While the recently received VA medical records are new, as 
they were not previously of record, they are not material.  
The records merely establish the Veteran continues to have 
skin problems many years after service; they do not address 
whether acne increased in severity in service.  The current 
treatment records do not contain any information bearing on 
his matter.  

No additional evidence received since the November 1973 
rating decision pertains to the unestablished fact necessary 
to substantiate the claim of service connection for acne.  
Hence, the additional evidence does not raise a reasonable 
possibility of substantiating the claim, and it is not 
material.  Accordingly, the claim of service connection for 
acne may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
multiple sclerosis is denied.

The appeal to reopen a claim of service connection for acne 
and acne scarring is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


